Citation Nr: 1430572	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  13-20 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file (an electronic data-based system) associated with the Veteran's claim.  This was reviewed by the Board.

In March 2014, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the electronic claims file.  See "Virtual VA."  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claims on appeal.

Concerning the contentions raised by the Veteran pertaining to the three claims now perfected for appeal before the Board, at his March 2014 hearing conducted by the undersigned, the Veteran testified that he had tinnitus as a result of in-service acoustic trauma, associated with his proximity to artillery fire.  He added he noticed ringing in his ears not long after his service separation.  He denied post service acoustic trauma.  It was also mentioned that a VA examiner attributed the development of tinnitus (and hearing loss) to the taking of certain medications.  Concerning his claimed back disorder, the Veteran claimed to have hurt his back in service as a result of being struck by a 50-gallon rolling barrel.  He added his was seen by a medic at the time of the injury.  As noted below, however, the Veteran's service treatment records - with the exception of one - are unavailable.  The Veteran also testified concerning a letter from a private medical chiropractor, who claimed to have treated the Veteran since 1964.  In this letter, the medical professional essentially opined that the Veteran's present back problems - which were not documented - were due to his in-service injury.  He added he continued to at times receive treatment from this private provider, but that the chiropractor had recently retired.  

As part of a VA Form 21-4138, dated in April 2010, the Veteran alleged that his hearing loss problems stemmed from his hearing loud noises and small arms fire while serving in an artillery division in Korea.  As concerning his back, he added that while in Korea he, along with two other men, was rolling a 55 gallon drum of diesel fuel up an incline, when the barrel became unsecured and rolled onto him causing the Veteran to be pinned between barrels.  

Unfortunately, the Veteran's service treatment records have been reported to be "fire related."  See April 2010 correspondence from the National Personnel Records Center.  The Board recognizes that there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Where service treatment records were destroyed, a veteran is competent to report on factual matters about which he had firsthand knowledge, including in-service injury, experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington, 19 Vet. App. at 368.  Here, however, a single service treatment record is on file; a Report of Medical Examination, dated in May 1955.  This report, completed at the Veteran's separation from service, shows that, pertinent to the Veteran's instantly-claimed disorders, that clinical evaluation of his spine was normal, and that hearing was measured as being 15/15 on spoken and whispered voice testing.

The Board here notes that although the whisper voice test is an alternative means of testing hearing, the whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  For these reasons, an absence of hearing loss shown by whispered voice testing cannot be relied upon in denying a claim for service connection for hearing loss or as evidence of no hearing loss during service.  Also, a whispered voice test is insensitive to the types of hearing impairment most commonly associated with noise exposure.  VBA Training Letter 211D (10-02) (March 18, 2010).

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Here, post service VA outpatient medical records show that the Veteran was seen in August 2004 for audiology assessment.  The Veteran at that time complained of bilateral hearing loss and tinnitus.  Audiometry testing was noted to show the presence of bilateral sensorineural hearing loss.  

The Veteran was afforded a VA audio examination in July 2010.  Bilateral hearing loss, as defined in 38 C.F.R. § 3.385, was diagnosed.  The examiner commented on the whispered/spoken voice results shown at the time of the Veteran's service separation.  The Veteran provided a history of military noise exposure, to include artillery fire.  The examiner commented that the Veteran took several known drugs (not named) that had the potential for ototoxicity as a possible side effect for tinnitus and/or hearing loss.  The Veteran added his tinnitus symptoms began about 10 years earlier.  The audiologist opined that she could not resolve the issue of the etiology of the Veteran's claimed hearing loss and tinnitus disorders without resorting to speculation.  She seemed to base this finding on the fact that audiometric evidence pertaining to the Veteran's service enlistment and discharge was absent from the record.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With regard to the opinion in the July 2010 VA audio examination, the Board points out that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Given the holdings by the United States Court of Appeals for Veterans Claims (Court) in Hensley and Ledford, it appears that the rationale for the opinion in the July 2010 VA examination report is inadequate.  On remand, another medical opinion should be developed, to include an audiological examination only if deemed necessary by the opinion provider.  

Concerning the back-related claim, the Veteran, as noted, alleges that he injured his back in service as a result of being struck by a 55-gallon drum of diesel fuel.  As also noted, he contends that he was treated for his back at that time.  Service treatment records are essentially unavailable.  The Veteran is competent to report on factual matters about which he had firsthand knowledge, including in-service injury, experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington, 19 Vet. App. at 368.  Also, a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Also of record is an August 2010 letter from a private chiropractor, C.K., showing that he had treated the Veteran, intermittently, since 1964.  The Veteran's original complaint was noted to concern mid thoracic and lumbar spine pain, which, the Veteran claimed was due to a military injury.  The chiropractor opined that the Veteran will always have residual problems relating to his lumbar area due to his injury.  He did not, however, supply a current diagnosis pertaining to the Veteran's back.  Also, records from this provider are not of record.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, considering the record on appeal, including the Veteran's contentions and the private medical records and opinion he submitted, the Board finds that a VA orthopedic examination/opinion is in order to address whether the Veteran's low back disability may be related to an in-service injury.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.326; McLendon.  

Further, on remand, the VA orthopedic examiner should be advised as to the Veteran's competency to report lay-observable events (being struck by a 55-gallon rolling drum) and the presence of symptoms (low back pain).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the probable etiology of a low back disorder falls outside the realm of common knowledge of a lay person.  See Jandreau.

Though the Veteran has indicated that he recently retired, as concerning the private records from the private chiropractor, C.K., remand is necessary to seek to obtain these private medical treatment records as they may contain information relevant to the matters at hand.  Significantly, they may contain back-related diagnoses dating from 1964.  VA has a duty to assist the Veteran in obtaining such records.  38 C.F.R. § 3.159(c) (2013).

At the March 2014 hearing, the record was held open to allow the Veteran to supply a medical opinion in support of his claims.  Thus far he has not.  As this claim needs to be remanded anyway, the Board emphasizes that on remand the Veteran and his representative has the right to submit additional evidence in support of his claim, to include private medical opinion evidence relating the current hearing loss disability and/or tinnitus to the noise exposure during service, as well as an opinion relating to the Veteran's instant back claim.  See 38 U.S.C. § 5125 (West 2002) (stating that private examination reports will be accepted by VA if the report is sufficiently complete to be adequate for the purpose of adjudicating the claim); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that VA is statutorily permitted to accept a report provided by a private physician as sufficient to grant a claim without confirmation by a VA examination "if the [private physician's] report is sufficiently complete to be adequate for the purpose of adjudicating the claim."); see also Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (citing Struck v. Brown, 9 Vet. App. 145, 155 (1996) (holding that 38 U.S.C.A. § 5125 is not mandatory, but would not permit the Board to act in an arbitrary and capricious manner in not crediting a claimant's evidence).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should attempt to obtain all records associated with treatment/examination -- to include from the private chiropractor C.K. -- provided the Veteran for his back which have yet to be associated with his claims folder.  To assist in acquiring these private medical records, provide the Veteran a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  

2.  A VA audiological opinion should be developed, with examination only if deemed necessary by the opinion provider, in order to ascertain the nature and etiology of bilateral hearing loss and tinnitus.  The claims folder and a copy of this REMAND should be reviewed by the opinion provider.  The opinion provider should take as fact, for purposes of the opinion, that the Veteran was exposed to acoustic trauma due to artillery in service and that following service he was not exposed to loud noise in his job upholstering furniture.

a) The opinion provider should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's current bilateral hearing loss may be attributed to his exposure to acoustic trauma in service; and 
b) The opinion provider should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's tinnitus may be attributed to his exposure to acoustic trauma in service; and
c) If, and only if, the opinion provider determines that the Veteran has hearing loss that is related to his service, but tinnitus that is not related to his service, the opinion provider should address whether the Veteran's tinnitus was caused or aggravated (permanently worsened) by his hearing loss. 

The opinion provider should provide a thorough explanation for all opinions requested.  If any opinion requested cannot be provided, s/he must thoroughly explain the reasons therefor.

3.  The RO/AMC should also schedule the Veteran for a VA examination before an appropriate medical examiner with orthopedic expertise to determine the nature and etiology of the Veteran's claimed back disorder.  As to each diagnosed back disorder, the examiner should provide an opinion as to whether it is at least as likely as not that any back-related pathology diagnosed in the course of the examination was first manifested during, was aggravated by, or is in any way related to the Veteran's active military service (to include his involvement in an in-service accident where a 55-gallon barrel rolled onto him).  All indicated testing should be conducted.  The Veteran's claims folder, including a copy of this Remand, should be available to and reviewed in conjunction with the examination.  Reasons and bases for all opinions expressed should be provided and a discussion of the Veteran's documented medical history -- to include his available service treatment record -- and his assertions regarding symptoms experienced in service would be helpful to the Board.

4.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issues in light of all the evidence of record.  If the benefits sought on appeal remain denied in any respect, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



